This communication has been sent to file a corrected Notice of Allowance (see below).
This Office Action is identical to the previous Office Action mailed on 20 December 2021, however the Examiner’s Amendment section below, has been corrected to change the following:1. Original claims 16 and 17 were dependent on claim 2, which was canceled by the Applicant via amendment on 11/01/2021. Further, original claims 18 and 19 were dependent on claim 3, which was canceled by the Applicant via amendment on 11/01/2021. This has been corrected and original claims 16-19 have all been amended to depend on claim 1.

DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 01 November 2021.
Claim 1 is amended by an approved Examiner's Amendment.
Claims 1 and 4-23 are currently pending.
Claims 1 and 4-23 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enrique Mora (407) 714-3499 on 12/2/2021.
The application has been amended as follows: 
 Claim 1. (Currently Amended) A compressor aerofoil for a turbine engine, the compressor aerofoil comprising: 
a tip portion which extends from a main body portion; 
the main body portion defined by: 
a suction surface wall having a suction surface, 
a pressure surface wall having a pressure surface, whereby the suction surface wall and the pressure surface wall meet at an aerofoil leading edge and an aerofoil trailing edge, 
the tip portion comprising: 
a tip wall which extends from the aerofoil leading edge to the aerofoil trailing edge; 
the tip wall defining a squealer and having a tip surface; and 
one of the suction surface wall or the pressure surface wall extends towards the tip wall such that a respective one of the suction surface or the pressure surface extends to the tip wall; 
only on the other of the suction surface wall or the pressure surface wall, but not both the suction surface wall and the pressure surface wall; 
wherein the shoulder extends from the aerofoil leading edge to the aerofoil trailing edge; and 
a transition region tapers from the shoulder in a direction to the tip wall, 
wherein, in cross-section, there is a smooth blend formed by the shoulder and the other of the suction surface wall or the pressure surface wall, and 
the transition region forms a discontinuous curve with the tip surface, 
wherein the smooth blend comprises an intersection having an angle (ϕ) defined by a tangent of the shoulder and a tangent of the other of the suction surface wall or the pressure surface wall, 
wherein the discontinuous curve comprises an intersection having an angle (θ) defined by a tangent of the transition region and a tangent of the tip surface, the tangent of the transition region and the tangent of the tip surface each at the intersection having the angle (θ), 
wherein the profile of the tip portion is defined by a concave portion that blends into the intersection having the angle (ϕ) and by a convex portion that blends into the intersection having the angle (θ).
Claim 16. (Currently Amended) Delete the language “claim 2” in line 1 and replace the language with “claim 1”.
Claim 17. (Currently Amended) Delete the language “claim 2” in line 1 and replace the language with “claim 1”.

Claim 19. (Currently Amended) Delete the language “claim 3” in line 1 and replace the language with “claim 1”.

Allowable Subject Matter
Claims 1 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
a shoulder is provided only on the other of the suction surface wall or the pressure surface wall, but not both the suction surface wall and the pressure surface wall; 
wherein the shoulder extends from the aerofoil leading edge to the aerofoil trailing edge; and 
wherein the profile of the tip portion is defined by a concave portion that blends into the intersection having the angle (ϕ) and by a convex portion that blends into the intersection having the angle (θ);
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Ericson et al (EP 2514922 A2), McGill et al (US 20170218976 A1), or Lewis et al (US 20170145828 A1).
The Examiner notes, Ericson et al is considered the closest prior art, but does not teach the limitations as outlined above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745